                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                MDL 2326
-------------------------------------------------

THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A


                            MEMORANDUM OPINION AND ORDER

        In the cases identified on Exhibit A, defendant Boston Scientific Corp. (“BSC”) filed

motions to dismiss with prejudice for plaintiffs’ failure to timely produce a Plaintiff Fact Sheet as

required by Pretrial Order. In the motions, BSC moves to dismiss plaintiffs’ claims against it with

prejudice because plaintiffs did not produce a completed plaintiff fact sheet. Plaintiffs have not

responded in any of the cases on Exhibit A.

        The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil Procedure and

after weighing the factors identified in Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 503-06

(4th Cir. 1977), the plaintiffs’ claims against BSC should be dismissed without prejudice for failure

to produce a completed plaintiff fact sheet in compliance with the court’s previous pretrial order.

        Therefore, the court ORDERS that BSC’s motions in the cases identified on Exhibit A are

GRANTED in part to the extent BSC seeks dismissal and DENIED insofar as BSC seeks

dismissal with prejudice. The court ORDERS that BSC is dismissed without prejudice from the

cases on Exhibit A. Where no defendants remain in the cases on Exhibit A, the court directs that

the Clerk close the case and strike it from the docket.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in each case on Exhibit A.

                                            ENTER:      May 28, 2019




                                                 2
                            Exhibit A



Case Name   Case Number      ECF Number

Bartose     2:17-cv-1985     14

Dunn        2:14-cv-15078    14

Marinez     2:17-cv-02057    12

Selley      2:17-cv-2196     12

Swanson     2:13-cv-22274    14




                                  3
